 Case 2:20-cv-02291-DOC-KES Document 153 Filed 07/16/20 Page 1 of 2 Page ID #:2217




 1   MICHAEL N. FEUER, City Attorney (SBN 111529)
     KATHLEEN A. KENEALY, Chief Assistant City Attorney (SBN 212289)
 2   SCOTT MARCUS, Senior Assistant City Attorney (SBN 184980)
 3   GABRIEL S. DERMER, Assistant City Attorney (SBN 229424)
     ARLENE N. HOANG, Deputy City Attorney (SBN 193395)
 4   JESSICA MARIANI, Deputy City Attorney (SBN 280748)
 5   200 North Main Street, City Hall East, 7th Floor
 6   Los Angeles, California 90012
     Telephone: 213-978-4681
 7   Facsimile: 213-978-7011
 8   Email: Scott.Marcus@lacity.org
 9   Attorneys for Defendant
10   CITY OF LOS ANGELES
11
                              UNITED STATES DISTRICT COURT
12
                         CENTRAL DISTRICT OF CALIFORNIA
13
14
     LA ALLIANCE FOR HUMAN RIGHTS,           Case No. CV 20-02291 DOC (KES)
15   et al.,
16                                           SECOND NOTICE OF ERRATA
                Plaintiffs,                  REGARDING EXHIBIT B TO CITY
17
                                             OF LOS ANGELES’ STATUS
18   v.                                      REPORT IN RESPONSE TO DKT.
19                                           143 [DKT. 149-2 and DKT. 150-1]
     CITY OF LOS ANGELES, a Municipal        AND REQUEST TO PLACE UNDER
20   entity, et al.,                         SEAL PREVIOUS EXHIBIT B
21
                Defendants.                  Hon. David O. Carter
22
                                             United States District Judge
23
24
25
26
27
28
 Case 2:20-cv-02291-DOC-KES Document 153 Filed 07/16/20 Page 2 of 2 Page ID #:2218




 1         TO THE COURT AND TO ALL PARTIES AND THEIR ATTORNEYS OF
 2   RECORD:
 3         PLEASE TAKE NOTICE that the previous Exhibit “B”s (Dkt. 149-2 and 150-1)
 4   to the Status Report for July 15, 2020 filed by Defendant City of Los Angeles (“City”)
 5   (Dkt. 149) were erroneously filed. The document attached hereto is the Corrected
 6
     Exhibit B to the City’s status report (Dkt. 149). The City further requests the previous
 7
     filed Exhibit Bs (Dkt. 149-2 and 150-1) be placed under seal.
 8
 9   DATED: July 16, 2020            MICHAEL N. FEUER, City Attorney
10                                   KATHLEEN A. KENEALY, Chief Asst City Attorney
                                     SCOTT MARCUS, Senior Assistant City Attorney
11
                                     GABRIEL S. DERMER, Assistant City Attorney
12                                   ARLENE N. HOANG, Deputy City Attorney
13                                   JESSICA MARIANI, Deputy City Attorney

14                                   By: /s/___Scott Marcus__________________
15                                   SCOTT MARCUS, Senior Assistant City Attorney
                                     Counsel for Defendant City of Los Angeles
16
17
18
19
20
21
22
23
24
25
26
27
28


                                              1
     SECOND NOTICE OF ERRATA RE EXHIBIT B TO CITY OF LOS ANGELES’ STATUS REPORT IN RESPONSE TO
           DKT. 143 [DKT. 149-2 and 150-1] AND REQUEST TO FILE UNDER SEAL PREVIOUS EXHIBIT B
